Citation Nr: 1041988	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  09-49 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for shin splints.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for a brain injury.

4.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The appellant served in the Army National Guard from September 
1978 to March 1995 which included periods on active duty for 
training (ACDUTRA). 

This matter comes to the Board of Veterans' Appeals (Board) from 
a December 2008 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan, in which 
the RO denied entitlement to service connection for posttraumatic 
stress disorder (PTSD), hypertension, shin splints, headaches, 
COPD and a brain injury. 

In May 2010, the appellant presented testimony at a Travel Board 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of the hearing is associated with the appellant's 
claims file. 

Although the appellant filed a timely notice of disagreement with 
all six issues in the December 2008 rating decision, his 
substantive appeal addressed only the four issues identified on 
the title page.  Because he did not file a timely substantive 
appeal in regard to the issues of service connection for 
hypertension and PTSD, the Board does not have jurisdiction over 
those issues.  38 C.F.R. § 20.200 (2010).

The issue of service connection for COPD is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  There is no competent medical evidence of record of any 
currently diagnosed shin splints or headaches.

3.  There is no competent medical evidence of record showing a 
traumatic brain injury in service or current residuals of such an 
injury.


CONCLUSIONS OF LAW

1.  Shin splints were not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101(2), (22), (24), 1101, 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

2.  Shin splints were not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101(2), (22), (24), 1101, 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

3.  Residuals of a traumatic brain injury were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 101(2), (22), (24), 
1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Notice should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  A Supplemental Statement of the 
Case, when issued following a notice letter, satisfies the due 
process and notification requirements for an adjudicative 
decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006). 

In this case, the RO provided notice to the appellant in a 
November 2008 letter that explained what information and evidence 
was needed to substantiate a claim for service connection as well 
as what information and evidence must be submitted by the 
appellant, and what information and evidence would be obtained by 
VA.  The letter also provided the appellant with information 
pertaining to the assignment of disability ratings and effective 
dates, as well as the type of evidence that impacts those 
determinations, consistent with Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The December 2008 RO rating decision 
reflects the initial adjudication of the claim followed the 
issuance of the November 2008 letter.  Accordingly, no further 
development is required with respect to the duty to notify.  

The Board notes the record does not include a notice letter 
specific to what information and evidence was needed to 
substantiate the claim for service connection for an acquired 
psychiatric disability, to include PTSD, hypertension, shin 
splints and headaches.  However, the Board finds that any notice 
defect was harmless error.  Indeed, the lack of such specific 
notice here is not shown to prejudice the appellant.  Rather, the 
Board determines that from the correspondence of record, a 
reasonable person should have understood how to substantiate the 
claims.

The appellant was not provided with a VA examination and opinion 
to assess the current nature and etiology of his claimed shin 
splints, headaches and brain injury disabilities.  However, VA 
need not conduct an examination with respect to the claims on 
appeal, as information and evidence of record contains sufficient 
competent medical evidence to decide the claim.  See 38 C.F.R. § 
3.159(c)(4).  Under McLendon v. Nicholson, 20 Vet. App. 79 
(2006), in disability compensation (service connection) claims, 
the VA must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an applicable 
presumptive period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards of 
McLendon are not met in this case, as there is no evidence that 
the appellant has current hypertension, shin splints, headaches 
or brain injury disabilities.  Thus remand for VA examinations is 
not necessary. 
  
VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
appellant's claims.  The RO has either obtained, or made 
sufficient efforts to obtain, records corresponding to all 
treatment described by the appellant.  Pertinent medical evidence 
associated with the claims file consists of service treatment 
records and private records.  Also of record and considered in 
connection with the appeal are the various written statements 
provided by the appellant and by his representative and his 
hearing testimony.  The Board finds that no additional RO action 
to further develop the record on the claims is required here.  
Overall, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness of 
this adjudication. 

Law and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2010).  Service connection may be established for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on the 
basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under condition other than dishonorable.  38 
U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  Active military, naval, 
and air service includes full-time active duty; any period of 
active duty for training during which the individual concerned 
was disabled from a disease or injury incurred or aggravated in 
the line of duty; and any period of inactive duty for training 
during which the individual concerned was disabled from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. § 
101(24); 38 C.F.R. § 3.6(a). 

In a claim for service connection, the ultimate credibility or 
weight to be accorded evidence must be determined as a question 
of fact.  The Board determines whether (1) the weight of the 
evidence supports the claim, or (2) the weight of the "positive" 
evidence in favor of the claim is in relative balance with the 
weight of the "negative" evidence against the claim: the 
appellant prevails in either event.  However, if the weight of 
the evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, VA shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

When the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply.  Gilbert; Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Analysis

As a threshold matter, the appellant in the instant case was 
shown to have no active Army service other than active duty for 
training (ACDUTRA). 

VA law provides that active military, naval, or air service 
includes any period of ACDUTRA during which the individual 
concerned was disabled or died from a disease or injury incurred 
in or aggravated in line of duty, or any period of inactive duty 
for training (INACDUTRA) during which the individual concerned 
was disabled or died from injury incurred in or aggravated in 
line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), 
(d); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  The 
Court has held that VA service connection compensation 
presumptions do not apply with only ACDUTRA or INACDUTRA service.  
Id. at 477-78.

ACDUTRA is, generally, full-time duty in the Armed Forces 
performed by reserves for training purposes.  38 C.F.R. § 
3.6(c)(1).  Service connection for a person on INACDUTRA is 
permitted only for injuries, not diseases, incurred or aggravated 
in line of duty.  See Brooks v. Brown, 5 Vet. App. 484, 485 
(1993). 

Service Connection for Shin Splints

The appellant's service treatment records (STRs) are negative for 
complaints or treatments for shin splints.  There is simply a 
January 1993 treatment note showing the appellant presented with 
complaints of left foot and left leg pain.

A July 2006 treatment note from a private hospital noted a prior 
medical history of shin splints, COPD, diverticulitis and PTSD.

While the July 2006 treatment note indicated a prior history of 
shin splints, the medical evidence of record does not reveal a 
current diagnosed bilateral shin splints disability.  Given the 
absence of any diagnosed bilateral shin splints disability, 
service connection is not warranted.

The appellant asserted during his hearing before the Board that 
he attributes his claimed shin splint disorder to over-exertion 
during training runs in service.  A veteran is competent to 
report incidents of service, including onset and duration of 
symptoms.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone 
v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 
Vet. App. 466 (1991).  However, while an injury during service 
may be verified by medical or lay witness statements, the 
presence of a current disability requires a medical diagnosis, 
and, where an opinion is used to link the current disability to a 
cause during service, a competent opinion of a medical 
professional is required.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  There being no medical evidence of a current disability, 
there is no need for the Board to make a determination as to the 
credibility of the Veteran's account of symptoms during service.

The Board notes that Congress has specifically limited service 
connection to instances where there is current disability that 
has resulted from disease or injury.  See 38 U.S.C.A. § 1110.  In 
the absence of proof of any current bilateral shin splint 
disabilities, the claim of service connection for a bilateral 
shin splint disability may not be granted.  Gilbert, supra, 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992)

Service Connection for Headaches

STRs include a January 1985 treatment note providing a diagnosis 
of blunt facial trauma; it was noted that the appellant was in 
good condition on discharge.  Thereafter, an April 1985 treatment 
note reflected that the appellant presented with complaints of a 
mild headache.

While the April 1985 treatment note indicated that the appellant 
presented with complaints of a mild headache, the medical 
evidence of record does not reveal a current diagnosed headache 
disability.  Given the absence of any diagnosed headache 
disability, service connection is not warranted.

The appellant asserted during his hearing before the Board that 
he attributes his claimed headache disorder to an assault in 
German during active service.  As noted above, a veteran is 
competent to report incidents of service, including onset and 
duration of symptoms; Heuer, 7 Vet. App. 379, 384; Falzone, 8 
Vet. App. 398, 403; Caldwell, 1 Vet. App. 466.  However, as also 
noted above, the presence of a current disability requires a 
medical diagnosis, and, where an opinion is used to link the 
current disability to a cause during service, a competent opinion 
of a medical professional is required.  Caluza, 7 Vet. App. 498.  
There being no medical evidence of a current headache disability, 
there is no need for the Board to make a determination as to the 
credibility of the Veteran's account of events or symptoms during 
service.

The Board notes that Congress has specifically limited service 
connection to instances where there is current disability that 
has resulted from disease or injury.  See 38 U.S.C.A. § 1110.  In 
the absence of proof of any current headache disability, the 
claim of service connection for headaches may not be granted.  
Gilbert, supra, Brammer v. Derwinski, supra.

Service Connection for a Brain injury

The appellant's service treatment records are negative for a 
brain injury.  As noted above, a January 1985 treatment note 
provided a diagnosis of blunt facial trauma but also noted that 
the appellant was in good condition on discharge.

While the April 1985 treatment note indicated that the appellant 
presented with complaints of blunt facial trauma, the medical 
evidence of record does not reveal a current diagnosed residuals 
of brain injury disability.  Additionally, the treatment note 
indicated that the appellant's prognosis was "good" at 
discharge and no subsequent medical evidence makes any reference 
to residuals of a brain injury.  Given the absence of any 
diagnosed brain injury disability, service connection is not 
warranted.

The appellant asserted during his hearing before the Board that 
he suffered a brain injury in an assault in German during active 
service.  As noted above, a veteran is competent to report 
incidents of service, including onset and duration of symptoms; 
Heuer, 7 Vet. App. 379, 384; Falzone, 8 Vet. App. 398, 403; 
Caldwell, 1 Vet. App. 466.  However, as also noted above, the 
presence of a current disability requires a medical diagnosis, 
and, where an opinion is used to link the current disability to a 
cause during service, a competent opinion of a medical 
professional is required.  Caluza, 7 Vet. App. 498.  There being 
no medical evidence of current residuals of a brain injury, there 
is no need for the Board to make a determination as to the 
credibility of the Veteran's account of events or symptoms during 
service.

The Board notes that Congress has specifically limited service 
connection to instances where there is current disability that 
has resulted from disease or injury.  See 38 U.S.C.A. § 1110.  In 
the absence of proof of any current residuals of brain injury 
disability, the claim of service connection for a brain injury 
disability may not be granted.  Gilbert, supra, Brammer v. 
Derwinski, supra.

All Disabilities

Based upon the available evidence, the Board finds that service 
connection for shin splints, headaches and brain injury is not 
warranted.  In this regard, it is noted that the existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 
(1997); see also, Gilbert, supra, Brammer v. Derwinski, supra, 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

The appellant has not submitted or identified any current medical 
records that show treatment or diagnoses shin splints, headaches 
or a brain injury, nor has he reported a continuity of symptoms 
since service.  

The Board notes that lay evidence can be competent and sufficient 
to establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).  In this case, absent competent 
diagnosis at any time during the course of the appeal, the Board 
finds that none of the conditions of Jandreau apply.

In the absence of competent medical evidence that current shin 
splints, headaches and brain injury disabilities exist and that 
they were caused by or aggravated by the appellant's ACDUTRA 
service, the criteria for establishing service connection have 
not been met.  38 C.F.R. § 3.303.  The preponderance of the 
evidence is against the claims; the benefit of the doubt doctrine 
is therefore not applicable.  38 U.S.C.A. 5107(b) (2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for shin splints is denied.

Entitlement to service connection for headaches is denied.

Entitlement to service connection for a brain injury is denied.


REMAND

The Board finds that additional development is required with 
respect to the issue of service connection for COPD.

The appellant contends that his current COPD disability is a 
result of his service during ACDUTRA.  Service treatment records 
show treatment for shortness of breath at rest in May 1985.  
However, it is not clear whether the appellant was on ACDUTRA at 
the time.  Therefore, the RO should attempt to verify the 
appellant's periods of ACDUTRA and INACDUTRA through official 
sources.

Additionally, as discussed above there are competent diagnoses of 
a current COPD disability and evidence that the appellant 
possibly complained of shortness of breath while on ACDUTRA.  
Therefore, if it is shown that the appellant was on ACDUTRA in 
May 1985 an examination would be needed so that a medical 
professional can review the entire medical record, consider an 
accurate history, and provide an informed opinion as to whether 
the appellant has a current COPD disability that is related to 
service.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should attempt to verify the 
appellant's periods of ACDUTRA and 
INACDUTRA while in service with the Army 
National Guard.  

2.  If additional service is verified, all 
service treatment records for any periods 
of ACDUTRA and INACDUTRA are to be obtained 
from the proper authorities and associated 
with the claims folder.  All attempts to 
procure records should be documented in the 
file.  If the AMC/RO cannot obtain records 
identified by the appellant, a notation to 
that effect should be inserted in the file.  
The appellant and his representative are to 
be notified of unsuccessful efforts in this 
regard, in order to allow the appellant the 
opportunity to obtain and submit those 
records for VA review. 

3.  If it is determined that the appellant 
was on active duty in May 1985 when he 
presented with complaints of shortness of 
breath, the appellant should then be 
afforded a VA examination in order to 
determine whether he has a COPD disability 
and if so, the etiology of this disability.  
The claims folder must be made available to 
the physician for review in conjunction 
with the examination.  

After completion of the examination and 
review of the record, the physician should 
answer the following questions: 1) does the 
appellant have a current COPD disability?  
2) If the appellant is found to have a 
current COPD disability, is it at least as 
likely as not (50 percent or greater 
probability) that such disability had its 
onset during the periods of active duty for 
training or is otherwise related to a 
disease or injury during those periods?  A 
sustainable rationale should be provided in 
support of the opinions.

4.  Then, the AMC should readjudicate the 
claim for service connection for COPD.  If 
the benefits sought on appeal are not 
granted to the appellant's satisfaction, 
the AMC should furnish to the appellant and 
his representative a supplemental statement 
of the case and afford them the requisite 
opportunity to respond before the case is 
returned to the Board for further appellate 
action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




      (CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


